The Honorable Bob Johnson State Senator P.O. Box 130 Morrilton, AR 72110
Dear Senator Johnson:
I am writing in response to your request for my opinion on the following questions:
  1. Can bull semen, cattle insemination supplies, artificial insemination supplies and equipment, and liquid nitrogen be included in the categories of products that are outlined under A.C.A § 26-52-405?
  2. If so, are these chemicals and products that are used in agricultural production considered exempt from the Arkansas gross receipts tax under the Arkansas Gross Receipts Act?
RESPONSE
I regret to say that I am not authorized to address your questions, which raise issues of state tax law of the sort normally addressed by the Department of Finance and Administration. See Gross Receipts Tax Regulations GR-75 and -76 ("No opinion, whether formal or informal, issued by any other agency can be binding on the Department of Finance and Administration, Revenue Division."). I therefore suggest that you submit your question to the following office:
Revenue Division
Arkansas Department of Finance and Administration
P.O. Box 1272
Little Rock. AR 72203
I feel confident that the Revenue Division of DFA will provide a full and prompt response to your questions.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JD/cyh